Citation Nr: 0631585	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  03-13 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
secondary to service-connected disability.  

2.  Entitlement to service connection for hypertension, 
secondary to service-connected disability.  

3.  Entitlement to service connection for Bell's palsy, 
secondary to service-connected disability.  

4.  Entitlement to an increased rating for service-connected 
chip fracture right medial condyle with degenerative 
changes, currently evaluated as 10 percent disabling.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected chondromalacia, left knee, 
with degenerative changes.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right knee laxity.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left knee laxity.

8.  Entitlement to a total rating on the basis of individual 
unemployability due to service- connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1962.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the veteran's claims for 
service connection for diabetes mellitus, hypertension, and 
"nerve disorder," with all claims secondary to service-
connected disability.  The RO also granted also granted 
service connection for left knee degenerative changes, and 
granted a claim for an increased rating for service-
connected chip fracture right medial condyle with 
degenerative changes, to the extent that it increased the 
rating for this disability from 10 percent to 20 percent 
(the rating was a combined rating for both the right and the 
left knee disorders).  The veteran appealed, and in November 
2003, the RO granted service connection for two separate and 
additional knee disabilities, specifically, right knee 
laxity, and left knee laxity, with each disability evaluated 
as 10 percent disabling.  

In May 2003, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling 
Veterans Law Judge.  However, in a statement received by the 
RO later that same month, the veteran stated that he wished 
to withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2006).  Accordingly, the Board will proceed 
without further delay.


FINDINGS OF FACT

1.  The veteran does not have diabetes mellitus as a result 
of his service, or a service-connected condition.

2.  The veteran does not have hypertension as a result of 
his service, or a service-connected condition.

3.  The veteran does not have Bell's palsy as a result of 
his service, or a service-connected condition.

4.  The veteran's service-connected chip fracture right 
medial condyle with degenerative changes is productive of 
complaints that include pain and weakness; his disability is 
not shown to be productive of flexion limited to 30 degrees, 
or extension limited to 15 degrees.   

5.  The veteran's service-connected chondromalacia, left 
knee, with degenerative changes is productive of complaints 
that include pain and weakness; his disability is not shown 
to be productive of flexion limited to 30 degrees, or 
extension limited to 15 degrees.  

6.  As of January 18, 2002, the veteran's service-connected 
right knee laxity is not shown to be productive of moderate 
recurrent subluxation or lateral instability.  

7.  As of January 18, 2002, the veteran's service-connected 
left knee laxity is not shown to be productive of moderate 
recurrent subluxation or lateral instability.  

8.  The veteran has about eleven years of experience as an 
automotive instructor; he last worked full-time in 1985.

9.  The veteran's service connected disabilities are chip 
fracture right medial condyle with degenerative changes, 
evaluated as 10 percent disabling, chondromalacia, left 
knee, with degenerative changes, evaluated as 10 percent 
disabling, right knee laxity, evaluated as 10 percent 
disabling, and left knee laxity, evaluated as 10 percent 
disabling; his combined rating is 20 percent prior to 
January 18, 2002, and 40 percent as of January 18, 2002; his 
service-connected disabilities do not preclude him from 
engaging in some form of substantially gainful employment 
consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated as a 
result of the veteran's active military service, or a 
service-connected condition.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2006).

2.  Hypertension was not incurred or aggravated as a result 
of the veteran's active military service, or a service-
connected condition.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2006).

3.  Bell's palsy was not incurred or aggravated as a result 
of the veteran's active military service, or a service-
connected condition.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).

4.  The criteria for a rating in excess of 10 percent for 
service-connected chip fracture right medial condyle with 
degenerative changes have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 5003, 5260 and 
5261 (2006).

5.  The criteria for an initial rating in excess of 10 
percent for service-connected chondromalacia, left knee, 
with degenerative changes, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 5003, 5014, 
5260 and 5261 (2006).

6.  The criteria for an initial rating in excess of 10 
percent for service-connected right knee laxity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a; Diagnostic Code 5257 (2006).

7.  The criteria for an initial rating in excess of 10 
percent for service-connected left knee laxity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.71a; Diagnostic Code 5257 (2006).

8.  The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 3.342, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that service connection is warranted 
for the claimed conditions because his service-connected 
knee disabilities caused or aggravated them.  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service-connected disease or injury . . . ."  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran's service medical records do not show treatment 
for, or a diagnosis of, diabetes, hypertension, or Bell's 
palsy.  

The post-service medical evidence includes VA and non-VA 
treatment, hospital, and examination reports, dated between 
1980 and 2006.  Although there are notations "by history" in 
a VA examination report, dated in January 2002, that the 
veteran's hypertension existed as early as 1986, and that 
his Bell's palsy was diagnosed as early as 1993, the 
earliest actual evidence in the claims files to show any of 
the claimed conditions is dated in 1998.  See records from 
Kaiser, dated in 1998.  The reports from Kaiser show that he 
was noted to have a family history of diabetes and 
hypertension.  See e.g., June 1999 Kaiser report (noting 
that the veteran's mother had diabetes and hypertension, and 
that "The only thing that runs in the family is the 
diabetes.").  A number of reports dated subsequent to the 
diagnoses of the claimed conditions (i.e., after 1998) 
indicate that the veteran was exercising.  See e.g., Kaiser 
reports, dated in May 1999 (noting that the veteran was 
"working out on the treadmill religiously"); January 2000 
(noting that he was treadmill walking three times per week, 
and that he "Feels 'better now than when I was 50.'"); 
February 2000 (noting that he "exercises daily on GXT, 
weights, etc."); September 2000 (noting that he was very 
happy with his health, and that "I feel better that I did 
when I was 30."); February 2001 (noting that he does 
exercises regularly).  

A letter from J. B. Martin, M.D., dated in November 2000, 
states that the veteran retired in 1985 due to his knees 
disabilities and became less active as a result, that he 
gained 31 pounds, and that as a result of his weight gain he 
developed diabetes mellitus and hypertension.  See also 
November 2000 treatment note from Dr. Martin (containing a 
similar notation).  

With regard to the veteran's employment history (discussed 
in greater detail infra) the evidence indicates that he 
retired from a position as an automotive instructor at a 
community college in 1985, and that he continued to work 
independently.  See June 1998 Kaiser report (noting that "He 
works for himself doing auto repair."); June 1999 Kaiser 
report (noting that he was semi-retired, and "working still 
in auto repair"); January 2001 VA examination report (noting 
that he retired in 1985 "and does some intermittent auto 
repair at his home"); March 2003 Kaiser report (noting that 
the veteran was retired from auto repair, but that he 
"continues to work on a parttime basis in his own 
business").  

A VA examination report, dated in February 2005, contains 
diagnoses that include diabetes mellitus type II, and 
hypertension.  The examiner noted that the veteran had 
claimed that his knee injuries led to inactivity, which 
caused obesity which in turn caused diabetes.  The examiner 
noted, "Although this logic has some merit, it is less 
likely than not that the knee injury directly produced 
diabetes mellitus.  Diabetes mellitus type II has a strong 
genetic component.  It is related to obesity but it is 
speculative to say that the veteran's obesity was due to 
inactivity caused by his knee problems or whether it was due 
to a primary eating disorder."  

In an opinion, dated in April 2006, the VA physician (who is 
the same physician who conducted the aforementioned February 
2005 VA examination) noted the veteran's history of knee 
disorders, of diabetes mellitus diagnosed in 1988, and of 
hypertension diagnosed in "the 1990's."  He noted that there 
was no evidence of treatment for his knee problems with 
medications such as corticosteroids that could elevate the 
blood pressure and produce diabetes mellitus.  He reported 
that he could not state that there was a cause or effect 
relationship between the veteran's service-connected knee 
problems and his diabetes mellitus.  He further stated the 
following: there is no relationship between the veteran's 
degenerative joint disease of the knees and his subsequent 
development of hypertension; each process occurred 
independently; there is no systemic disease that would 
account for both of these conditions; the knee conditions 
were due to mechanical problems and the hypertension and 
Bell's palsy were due to physiological disturbances; the 
veteran's knee symptoms were treated with Ibuprofen and it 
is unlikely that that medication caused his hypertension; 
the veteran has only mild renal insufficiency, which can be 
attributed to longstanding hypertension and diabetes and was 
not primarily causally related to nonsteroidal anti-
inflammatory medications; there was no evidence that would 
relate Bell's palsy to any knee disability; causes of Bell's 
palsy are more or less ill-defined, and they involve palsy 
of the seventh cranial nerve; it has been attributed to 
viral infections and trauma but there has been no connection 
to degenerative joint disease in the knees.  The physician 
concluded, "In summary, the veteran's Bell['s] palsy, 
diabetes, and hypertension are neither causally related to 
his degenerative joint disease of the knees nor are they 
aggravated by his degenerative joint disease of the knees."  

The Board finds that the preponderance of the evidence is 
against the claims.  To the extent that the RO indicated 
that it has also analyzed the claims for service connection 
on a direct basis, even assuming arguendo that the notation 
in the February 2005 VA examination report of diabetes 
mellitus in 1988 is sufficient to establish the presence of 
that disorder at that time, the earliest medical evidence of 
any of the claimed conditions comes no earlier than about 26 
years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, there is no competent evidence 
associating any of the claimed conditions with the veteran's 
service.  As a final matter, the evidence is insufficient to 
show that diabetes mellitus, or hypertension, was manifest 
to a compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, 
service connection is not warranted on a direct basis.  

However, the veteran's primary argument is that his service-
connected knee disabilities led to inactivity, which caused 
obesity, which in turn caused the claimed conditions.  The 
Board finds that secondary service connection is not 
warranted.  With regard to the claim for Bell's palsy, there 
is no competent opinion of record which indicates that this 
disorder is related to a service-connected condition.  See 
38 C.F.R. § 3.310.  With regard to all of the claims, the 
Board finds that the February 2005 VA examination report, 
and the April 2006 VA opinion, are highly probative evidence 
which shows that the veteran does not have diabetes 
mellitus, hypertension, or Bell's palsy, as a result of any 
service-connected condition.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the 
opinion.).  These opinions are the most recent opinions of 
record, and the VA physician indicated that he had reviewed 
the claims files.  He provided a detailed account of the 
veteran's medical history, and a rationalized explanation 
for his conclusions.  The Board further points out that to 
the extent that Dr. Martin's opinion, and the veteran, have 
asserted that the veteran's inactivity led to the claimed 
conditions, this argument in inconsistent with the 
previously discussed medical evidence of record, which 
indicates that the veteran exercises, and that he has worked 
at least part-time since 1985.  In summary, the Board finds 
that the evidence in favor of the claims is outweighed by 
the evidence against the claims.  The Board therefore finds 
that the claims must be denied.  

The Board has considered the appellant's lay statements.  
The Board points out that, although a lay person is 
competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issues, and that it outweighs the lay 
statements.  Accordingly, the appellant's claims for service 
connection for diabetes mellitus, hypertension, and Bell's 
Palsy, must be denied.

The Board finds that the preponderance of the evidence is 
against the appellant's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).


II.  Increased Ratings/Higher Initial Evaluations

The veteran argues that an increased rating is warranted for 
his service-connected chip fracture right medial condyle 
with degenerative changes, and that higher initial ratings 
are warranted for his chondromalacia, left knee, with 
degenerative changes, right knee laxity, and left knee 
laxity.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2006).  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

With regard to the claims for an initial evaluation in 
excess of 10 percent for service-connected chondromalacia, 
left knee, with degenerative changes, an initial evaluation 
in excess of 10 percent for service-connected right knee 
laxity, and an initial evaluation in excess of 10 percent 
for service-connected left knee laxity, the veteran is 
appealing the original assignments of disability evaluations 
following awards of service connection.  In such cases, it 
is not the present levels of disability which are of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Given the related nature of the veteran's four knee 
disabilities on appeal, the administrative history of his 
knee disability claims will first be discussed.  In 
September 1980, the RO granted service connection for chip 
fracture right medial condyle, which it evaluated as 
noncompensable (0 percent disabling).  In January 2000, the 
RO increased the evaluation for the veteran's chip fracture 
right medial condyle (which it characterized to include 
degenerative changes), to 10 percent.  

In June 1999, the veteran filed his claim for an increased 
rating, as well as a claim for a left knee disorder.  In 
June 2002, the RO granted service connection for left knee 
degenerative changes, and assigned a combined 20 percent 
rating for the veteran's left and right knee disabilities, 
with an effective date of May 2, 2001 for the 20 percent 
rating.  The veteran appealed.  In November 2003, the RO 
granted service connection for right knee laxity, evaluated 
as 10 percent disabling (with an effective date of January 
18, 2002 for service connection, and the 10 percent rating), 
granted service connection for left knee laxity, evaluated 
as 10 percent disabling (with an effective date of January 
18, 2002 for service connection, and the 10 percent rating).  
The RO also assigned a separate 10 percent rating for 
chondromalacia, left knee with degenerative changes (with an 
effective date of June 14, 1999 for service connection, and 
the 10 percent rating)., and reinstated the 10 percent 
rating for chip fracture right medial condyle with 
degenerative changes (with an effective date of June 14, 
1999 for the 10 percent rating).    

With regard to the medical history of the veteran's knee 
disabilities, the Board notes that the veteran sustained a 
right knee chip fracture after a fall during service.  After 
separation from service, in about 1980, he sustained an 
injury to his right knee after a fall at work.  He has had 
four arthroscopies of the right knee, with the last one in 
the early 1990's.  See e.g.,  January 2002 VA examination 
report.  With regard to the left knee, in June 2002, the RO 
granted service connection on a secondary basis.  The 
veteran underwent a left knee medial meniscectomy prior to 
1980, and an arthroscopy in 1984.  

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the X-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2006).  

Under 38 C.F.R. § 4.71(a), Diagnostic Code 5014, 
osteomalacia will be rated on limitation of motion of the 
affected parts. 

Under 38 C.F.R. § 4.71a, DC 5260, a 20 percent evaluation is 
warranted where knee flexion is limited to 30 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, a 20 percent evaluation is 
warranted where knee extension is limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, DC 5256, ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, warrants a 30 percent 
evaluation.  Ankylosis is immobility and consolidation of a 
joint due to disease, injury, surgical procedure.  Shipwash 
v. Brown, 8 Vet. App. 218, 221 (1995).

Under 38 C.F.R. § 4.71a, DC 5257, a 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent 
rating is warranted for dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint.  

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia 
and fibula of either lower extremity warrants a 20 percent 
evaluation if there is a moderate knee or ankle disability.

A.  Chip Fracture Right Medial Condyle with Degenerative 
Changes

The veteran asserts that he is entitled to an increased 
rating for service-connected chip fracture right medial 
condyle with degenerative changes, currently evaluated as 10 
percent disabling.  

The relevant medical evidence in this case consists of VA 
and non-VA medical reports.  A VA examination report, dated 
in August 1999, notes that the right knee had extension to 0 
degrees, and flexion to 115 degrees.  A March 2000 report 
from R. Kem, M.D., notes that the right knee had extension 
to 7 degrees, and flexion to 120 degrees.  A March 2001 
Kaiser report indicates that the knees had extension to 0 
degrees, and flexion to 135 degrees.  A VA examination 
report, dated in May 2001, notes that the right knee had 
extension to 5 degrees, and flexion to 110 degrees.  A VA 
examination report, dated in January 2002, notes that the 
right knee had extension to 0 degrees, and flexion to 120 
degrees.  A VA examination report, dated in August 2003, 
notes that the right knee had extension to 0 degrees, and 
flexion to 95 degrees.  A January 2004 Kaiser report 
indicates that the knees had extension to 0 degrees, and 
flexion to 130 degrees.  A VA examination report, dated in 
February 2005, notes that the right knee had extension to 0 
degrees, and flexion to 140 degrees.  

The Board finds that a rating in excess of 10 percent under 
DC 5260 or 5261 is not warranted.  The are no recorded 
ranges of motion for the right knee which show that he had 
flexion limited to 30 degrees, or extension limited to 15 
degrees.  Accordingly, a rating in excess of 10 percent is 
not warranted under DC's 5260 or 5261.  

Further, in VAOPGCPREC 9-04, General Counsel determined that 
separate disability ratings could be assigned under 
Diagnostic Codes 5260 and 5261 for disability of the same 
joint.  Here, the most recent and probative evidence of 
record is the February 2005 VA examination report.  
Francisco supra.  This report shows that the range of motion 
of the right knee does not meet the criteria for a 0 percent 
rating under DC 5260 or 5261, i.e., flexion limited to 60 
degrees or extension limited to 5 degrees.  Additionally, to 
assign two, separate compensable ratings based on painful 
motion under two separate diagnostic codes (i.e., under 
Diagnostic Codes 5260 and 5261) would be in violation of the 
rule of pyramiding.  See 38 C.F.R. § 4.14.  

Also with regard to DCs 5260 and 5261, a higher evaluation 
is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 
and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98.  In this case, the medical evidence shows 
that the veteran has repeatedly complained of pain, leg 
cramping, difficulty walking, and leg weakness, to include 
the use of a wheeled walker for several years, and that he 
has received multiple injections in his knees.  A January 
2002 VA X-ray report notes moderate osteoarthritic 
degenerative changes, moderate knee joint narrowing, and a 
loose body up to 2.5 centimeters (cm.).  

However, he is shown to have a complex medical history that 
includes a number of conditions for which service connection 
is not currently in effect, to include coronary artery 
disease, elevated creatine phosphokinase (CPK) enzymes, 
multilevel degenerative disc and ligamentous changes in his 
lumbar spine, diabetes type II with myopathy and neuropathy, 
and gouty arthritis.  In this regard, examiners have 
considered various etiologies for his leg weakness, and the 
most recent medical evidence of record indicates that he has 
myopathy and neuropathy associated with diabetes mellitus.  
See e.g., Kaiser reports, dated in October 2004 and April 
2005; February 2005 VA examination report.  In addition, he 
is shown to have lumbar radiculopathy.  See January 2005 
Kaiser report.  The Board further notes that multiple 
findings in the Kaiser reports, and VA progress notes, show 
"normal" strength, or strength measured at no less than "4", 
with intact sensation and deep tendon reflexes of 1+ at the 
knees.  See e.g., Kaiser reports, dated in June and October 
of 1999, February 2001, and March 2003, August and October 
of 2004, January 2005; see also VA progress notes, dated in 
September 2004 and January 2005.  A VA examination report, 
dated in May 2001, notes normal muscle strength, and that 
there was no decrease in the range of motion on repetitive 
motion testing against resistance, despite grimacing.  A VA 
examination report, dated in January 2002, notes 5/5 
strength in the lower extremities.  A VA examination report, 
dated in August 2003, notes an additional loss of 10 to 15 
degrees of flexion during flare-ups and with repeated use. 

In summary, the evidence does not show that the veteran has 
had such symptoms as neurological impairment, 
incoordination, loss of strength, muscle atrophy, or any 
other findings due to his service-connected right knee 
disorder that would support a higher rating on the basis of 
functional loss due to pain.  The Board finds that, when the 
ranges of motion in the right knee are considered together 
with the evidence of functional loss due to right knee 
pathology, the evidence does not support a conclusion that 
the loss of motion in the right knee more nearly 
approximates the criteria for a 20 percent rating under 
either DC 5260 or DC 5261, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.  

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).

A rating in excess of 10 percent is not warranted under DC 
5256, DC 5258, or DC 5262, as the clinical findings do not 
show that the veteran has dislocated semilunar cartilage, 
ankylosis of the right knee, or a malunion of the tibia and 
fibula.  

With regard to DC 5257, the evidence dated prior to the 
effective date for service connection for right knee laxity, 
(i.e., evidence dated prior to January 18, 2002) (see 
38 C.F.R. § 4.14 (2006)), is insufficient to show that the 
veteran's right knee is productive of moderate recurrent 
subluxation or lateral instability.  In this regard, the 
August 1999 VA examination report notes only "mild" laxity.  
A VA examination report, dated in May 2001, notes that there 
was no anterior or posterior ligamental instability, and no 
medial or lateral gaping with valgus and varus stress.  The 
Board therefore finds that the evidence is insufficient to 
show moderate recurrent subluxation or lateral instability, 
and that the requirements for a rating in excess of 10 
percent under DC 5257 have not been met.  The Board notes 
that since DC 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).

B.  Chondromalacia, Left Knee, with Degenerative Changes

The veteran asserts that he is entitled to an initial 
evaluation in excess of 10 percent for service-connected 
chondromalacia, left knee, with degenerative changes.  

The RO has evaluated the veteran's left knee chondromalacia 
under DC 5014.     Diseases rated under Diagnostic Codes 
(DCs) 5013 through 5024 are rated on the basis of limitation 
of motion of the body part affected as degenerative 
arthritis.  38 C.F.R. § 4.71a, DCs 5013-5024.

The relevant medical evidence in this case consists of VA 
and non-VA medical reports.  A February 2001 report from 
Kaiser notes that the left knee had "full" flexion and 
extension.  A March 2001 Kaiser report indicates that the 
knees had extension to 0 degrees, and flexion to 135 
degrees.  VA examination reports, dated in May 2001, and 
January 2002, note that the left knee had extension to 0 
degrees, and flexion to 110 degrees.  A VA examination 
report, dated in August 2003, notes that the left knee had 
extension to 0 degrees, and flexion to 115 degrees.  A 
January 2004 Kaiser report indicates that the knees had 
extension to 0 degrees, and flexion to 130 degrees.  A VA 
examination report, dated in February 2005, notes that the 
left knee had extension to 0 degrees, and flexion to 140 
degrees.  

The Board finds that a rating in excess of 10 percent under 
DC 5260 or 5261 is not warranted.  The are no recorded 
ranges of motion for the left knee which show that he had 
flexion limited to 30 degrees, or extension limited to 15 
degrees.  Accordingly, a rating in excess of 10 percent is 
not warranted under DC's 5260 or 5261.

With regard to VAOPGCPREC 9-04 and the possibility of 
separate disability ratings under Diagnostic Codes 5260 and 
5261 for disability of the same joint, the range of motion 
of the left knee is not shown to have met the criteria for 
even a 0 percent rating under DC 5260 or 5261, i.e., flexion 
limited to 60 degrees or extension limited to 5 degrees.  
Additionally, to assign two, separate compensable ratings 
based on painful motion under two separate diagnostic codes 
(i.e., under Diagnostic Codes 5260 and 5261) would be in 
violation of the rule of pyramiding.  See 38 C.F.R. § 4.14.  

Also with regard to DCs 5260 and 5261, a higher evaluation 
is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 
and 4.45; DeLuca; VAOPGCPREC 9-98.  In this case, as 
previously noted, the medical evidence shows that the 
veteran has repeatedly complained of pain, leg cramping, 
difficulty walking, and leg weakness, to include the use of 
a wheeled walker for several years, and that he has received 
multiple injections in his knees.  A January 2002 VA X-ray 
report notes large tricompartmental osteophytes, and small 
oval densities consistent with interarticular loose bodies, 
with a metal shrapnel fragment 5 cm. from the joint.  See 
also February 2001 Kaiser X-ray findings.  However, as 
discussed in Part II.A., the most recent medical evidence 
indicates that his neurological symptoms are due to 
conditions for which service connection is not currently in 
effect.  Specifically, he is shown to have myopathy and 
neuropathy associated with his diabetes mellitus, and he has 
also been diagnosed with lumbar radiculopathy.  

The Board finds that when the findings for the left knee are 
considered, they do not warrant a higher rating.  As 
previously noted in Part II.A., the findings in the Kaiser 
reports, and VA progress notes, contain multiple notations 
of "normal" strength, or strength measured at no less than 
"4", with intact sensation and deep tendon reflexes of 1+ at 
the knees.  A VA examination report, dated in May 2001, 
notes normal muscle strength, and that there was no decrease 
in the range of motion on repetitive motion testing against 
resistance, despite grimacing.  A VA examination report, 
dated in January 2002, notes 5/5 strength in the lower 
extremities.  A VA examination report, dated in August 2003, 
notes strength within normal limits, and an additional loss 
of 10 degrees of flexion during flare-ups and with repeated 
use.  In summary, the evidence does not show that the 
veteran has had such symptoms as neurological impairment, 
incoordination, loss of strength, muscle atrophy, or any 
other findings due to his service-connected left knee 
disorder that would support a higher rating on the basis of 
functional loss due to pain.  The Board finds that, when the 
ranges of motion in the left knee are considered together 
with the evidence of functional loss due to left knee 
pathology, the evidence does not support a conclusion that 
the loss of motion in the left knee more nearly approximates 
the criteria for a 20 percent rating under either DC 5260 or 
DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 
4.45.  

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  Schafrath, 
supra.

A rating in excess of 10 percent is not warranted under DC 
5256, DC 5258, or DC 5262, as the clinical findings do not 
show that the veteran has dislocated semilunar cartilage, 
ankylosis of the left knee, or a malunion of the tibia and 
fibula.  

With regard to DC 5257, the evidence dated prior to the 
effective date for service connection for left knee laxity, 
(i.e., evidence dated prior to January 18, 2002) (see 
38 C.F.R. § 4.14 (2006)), is insufficient to show that the 
veteran's left knee is productive of moderate recurrent 
subluxation or lateral instability.  In this regard, a March 
2001 Kaiser report notes stable ligaments.  A VA examination 
report, dated in May 2001, notes that there was no anterior 
or posterior ligamental instability, and no medial or 
lateral gaping with valgus and varus stress.  The Board 
therefore finds that the evidence is insufficient to show 
moderate recurrent subluxation or lateral instability, and 
that the requirements for a rating in excess of 10 percent 
under DC 5257 have not been met.  The Board notes that since 
DC 5257 is not predicated on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, do not 
apply.  Johnson, supra.  

C.  Right Knee Laxity

The veteran's appeal has been construed to include the issue 
of entitlement to an initial evaluation in excess of 10 
percent for service-connected right knee laxity.  

In November 2003, the RO granted service connection for 
right knee laxity, evaluated as 10 percent disabling, with 
an effective date for service connection, and the 10 percent 
rating, of January 18, 2002.  

The Board finds that the claim must be denied.  The relevant 
medical evidence includes the VA examination report, dated 
in August 2003, which notes that there was "mild" 
instability.  A January 2004 Kaiser report notes stable 
ligaments.  The February 2005 VA examination report shows 
that the medial and collateral ligaments were stable.  
Accordingly, the Board finds that the evidence is 
insufficient to show moderate recurrent subluxation or 
lateral instability, that the criteria for an initial rating 
in excess of 10 percent for right knee laxity have not been 
met, and that the preponderance of the evidence weighs 
against the claim.  38 C.F.R. § 4.71a, DC 5257.  The Board 
notes that with regard to the possibility of a higher 
initial rating under another diagnostic code, see Schafrath, 
supra, all potentially applicable diagnostic codes are 
discussed in the Board's analysis in Part II.A.   

D.  Left Knee Laxity

The veteran's appeal has been construed to include the issue 
of entitlement to an initial evaluation in excess of 10 
percent for service-connected left knee laxity.  

In November 2003, the RO granted service connection for left 
knee laxity, evaluated as 10 percent disabling, with an 
effective date for service connection, and the 10 percent 
rating, of January 18, 2002.  

The Board finds that the claim must be denied.  The relevant 
medical evidence includes the VA examination reports, dated 
in January 2002 and August 2003, which note that there was 
"mild" ligamental laxity (the January 2002 report indicates 
that the examination was performed on January 18, 2002).  A 
January 2004 Kaiser report notes "stable" ligaments.  The 
February 2005 VA examination report shows that the medial 
and collateral ligaments were stable.  Accordingly, the 
Board finds that the evidence is insufficient to show 
moderate recurrent subluxation or lateral instability, that 
the criteria for an initial rating in excess of 10 percent 
for left knee laxity have not been met, and that the 
preponderance of the evidence weighs against the claim.  
38 C.F.R. § 4.71a, DC 5257.  The Board notes that with 
regard to the possibility of a higher initial rating under 
another diagnostic code, see Schafrath, all potentially 
applicable diagnostic codes are discussed in the Board's 
analysis in Part II.B.   


III.  TDIU

The veteran asserts that he is entitled to a total rating on 
the basis of individual unemployability due to service- 
connected disability (TDIU).  

In July 2000, the veteran filed his claim.  In June 2002, 
the RO denied the claim.  The veteran has appealed.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).  

Service connection is currently in effect for the following 
conditions: chip fracture right medial condyle with 
degenerative changes, evaluated as 10 percent disabling, 
chondromalacia, left knee, with degenerative changes, 
evaluated as 10 percent disabling, right knee laxity, 
evaluated as 10 percent disabling, and left knee laxity, 
evaluated as 10 percent disabling.  His combined rating is 
20 percent prior to January 18, 2002, and 40 percent as of 
January 18, 2002.  

Given the foregoing, the veteran does not meet the minimum 
schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with 
an inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Thus, whether or not the percentage requirements of 38 
C.F.R. § 4.16(a) are met, the ultimate question is whether 
the veteran's service-connected disabilities render him 
unable to secure and follow a substantially gainful 
occupation.  Factors such as employment history, as well as 
educational and vocational attainments, are for 
consideration.  

With regard to the veteran's education and employment 
history, in the veteran's TDIU application, the veteran 
reported that he last worked as an "auto instructor" in 
1985.  See also veteran's letters, received in July 2000 and 
March 2002.  A letter from J. B. Martin, M.D., dated in 
November 2000, states that the veteran retired in 1985 due 
to his knees disabilities.   

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining 
employment is not enough.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board initially notes that the veteran has a number of 
conditions for which service connection is not currently in 
effect.  In this regard, he is shown to have coronary artery 
disease, diabetes mellitus type II with associated myopathy 
and neuropathy, a lumbar spine disorder, and respiratory 
disorders that include asthma and chronic obstructive 
pulmonary disease.  See e.g.,  Kaiser reports, dated between 
1998 and 2002.  The disabling effects of these conditions 
cannot be considered in determining whether the veteran is 
entitled to a TDIU rating.  

The disabling manifestations of the veteran's service-
connected right knee and left knee disabilities were 
discussed above, in connection with the evaluation of these 
disorders.  

After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is 
incapable of performing the physical and mental acts 
required by employment due to his service-connected 
disabilities.  When considering whether a TDIU rating is 
warranted under 38 C.F.R. § 4.16(b), the evidence does not 
show that, even when considering the limitations and 
exacerbations due to the veteran's service-connected right 
and left knee disabilities, that some factor exists that 
takes this veteran's case outside the realm of the usual so 
as to render impracticable his schedular ratings.  In this 
case, the Board first notes that the schedular rating 
criteria are not inadequate to rate the veteran's knee 
disabilities, as they provide a range of ratings up to 60 
percent for ankylosis of an knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2006).  

Second, the evidence shows that the veteran's knee 
disabilities might limit him to sedentary employment, but it 
is insufficient to show that they preclude sedentary 
employment.  In this regard, although the veteran has 
reported that he has not worked since 1985, the May 2001 VA 
examination report shows that the examiner stated, "At this 
time, there is nothing in the history or physical 
examination which leads me to believe that the patient would 
not be able to purse gainful employment in a sedentary job."  
The August 2003 VA examination report shows that the 
examiner concluded that the veteran was unable to perform 
prolonged standing and walking, and no heavy lifting, but 
that sedentary employment may be feasible.  

Finally, as noted in Part I, there is evidence that the 
veteran has continued to work independently.  See June 1998 
Kaiser report (noting that "He works for himself doing auto 
repair."); June 1999 Kaiser report (noting that he was semi-
retired, and "working still in auto repair"); January 2001 
VA examination report (noting that he retired in 1985 "and 
does some intermittent auto repair at his home"); March 2003 
Kaiser report (noting that the veteran was retired from auto 
repair, but that he "continues to work on a parttime basis 
in his own business").  In summary, the evidence is 
insufficient to show that there is some factor which places 
the claimant in a different position than other veterans 
with the same disability ratings.  Van Hoose.  The Board 
therefore concludes that the preponderance of the evidence 
is against the claim that the veteran is currently precluded 
from engaging in substantial gainful employment by reason of 
his service-connected disabilities.  Entitlement to TDIU is 
thus not established.  

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, 
the veteran's service-connected disabilities simply have not 
been shown to result in total disability.

IV.  Conclusion

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


V.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in January 2002, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claims (excluding the 
claim for TDIU).  The RO's letter also informed the veteran 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA and contained a 
specific request for the veteran to provide additional 
evidence in support of his claims.  He was asked to identify 
all relevant evidence that he desired VA to attempt to 
obtain.  

The January 2002 VCAA letter was mailed to the appellant 
prior to the initial RO adjudication of his claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006).  

With regard to the claim for TDIU, the veteran was sent a 
VCAA notification in December 2004, after the initial 
adjudication of his claim.  Any defect with respect to the 
timing of the VCAA notice in this case was nonprejudicial.  
There is no indication that the outcomes of the claim have 
been affected, as all evidence received has been considered 
by the RO.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim, as he has been afforded the opportunity to submit 
additional argument and evidence, which he has done.  For 
these reasons, the timing of the VCAA notice was not 
prejudicial.  Mayfield, supra.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice 
that a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, no further notice is needed as to any 
disability rating or effective date matters.  Since the 
claims have all been denied, any question as to the 
disability ratings or the appropriate effective dates to be 
assigned is rendered moot.  VA is not required, therefore, 
to provide this notice.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service and service 
medical records, and has obtained VA and non-VA medical 
records.  The veteran has been afforded VA examinations for 
the disabilities in issue, and etiological opinions have 
been obtained.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for hypertension is denied.  

Service connection for Bell's palsy is denied.  

A rating in excess of 10 percent for service-connected chip 
fracture right medial condyle with degenerative changes, is 
denied.  

An initial evaluation in excess of 10 percent for service-
connected chondromalacia, left knee, with degenerative 
changes, is denied.  

An initial evaluation in excess of 10 percent for service-
connected right knee laxity is denied.  



An initial evaluation in excess of 10 percent for service-
connected left knee laxity is denied.

A total rating on the basis of individual unemployability 
due to service-connected disability is denied.


____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


